Citation Nr: 1710179	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tonsil.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.  He served in Vietnam from January 1966 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an April 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the tonsil.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Order from the Court granting the March 2015 Joint Motion for Partial Remand (JMR), the Veteran's appeal was remanded to the Board.  The issue on appeal was remanded by the Board to the RO in August 2015 for additional development of the evidence.  The case has again returned to the Board for appellate consideration.

In June 2013, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In a letter issued in January 2017, the Board notified the appellant that the Veterans Law Judge who conducted the June 2013 hearing was no longer employed with the Board, and that he had a right to request another optional Board hearing.  He was advised that he had 30 days in which to respond to that notice letter, and that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  In February 2017, the Veteran advised the Board that he did not wish to appear at another Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The most probative evidence of record indicates that it is at least as likely as not that squamous cell carcinoma of the tonsils was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the tonsils have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.303 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 (2016).  In this decision, the Board grants entitlement to service connection for squamous cell carcinoma of the tonsil.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For claims involving exposure to an herbicide, such as Agent Orange, the law provides that veterans who served on active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975 (the Vietnam era), shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

Diseases deemed associated with herbicide exposure, under current VA law, as listed in 38 C.F.R. § 3.309(e), shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).  

Analysis

First, the evidence shows that the Veteran has a current disability.  Clinical examination reports of record establish that the Veteran has been diagnosed with squamous cell carcinoma of the tonsil.

Exposure to the herbicide Agent Orange is conceded based on the Veteran's verified service in Vietnam.  Alternatively, the Veteran contends that the disability at issue is related to the human papilloma virus (HPV), and his documented in-service treatment for venereal disease.  Service treatment reports, including dated March 15, 1966, May 1966, and September 1966, document that the Veteran was diagnosed and treated for gonorrhea.  As such, injury in service is established.

Next, the Board must consider whether there is a nexus between the Veteran's current disability and his in-service exposure to an herbicide, and/or venereal disease, diagnosed as gonorrhea.

The Board notes that although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, tonsil cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis. 38 C.F.R. §  3.309(e).  The Board observes, however, that the Veteran may, nonetheless, establish service connection if the evidence shows that his tonsil cancer was, in fact, caused by exposure to Agent Orange or some other incident of service, to include venereal disease.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

A November 2013 VA physician opined that the Veteran's tonsil cancer "is at least as likely as not" related to human papillomavirus (HPV).  She wrote, "Although HPV or p16 staining of the initial tonsil biopsy would determine more definitively, given the [] lack of tobacco/alcohol dependence/abuse, the next most likely etiology of his cancer is the human papilloma virus which can be contacted through sexual contact."

On the other hand, a January 2014 physician opined that the cause of the Veteran's tonsil cancer was unknown.  He noted that HPV testing was not done at the time the Veteran's tonsil cancer was diagnosed, and that there was no record of the Veteran having an HPV-related infection.  He explained that "[s]ome tonsil cancers are associated with the HPV virus but it is not necessarily the cause of the cancer."

The November 2013 and the January 2014 VA physicians both stated that the Veteran's tonsil cancer was not a result of herbicide exposure during service, with the 2014 expert noting that "Agent orange exposure has not been implicated as a causative agent in tonsil cancer."

However, the United States Court of Appeals for Veterans Claims found that the January 2014 opinion was inadequate.  Specifically, while the VA January 2014 opinion offered a rationale, it only provided a limited rationale, indicating that Agent Orange has not been implicated in tonsil cancer and that the Veteran's condition was not related to any HPV related infection.  The United States Court of Appeals for Veterans Claims emphasized that the January 2014 opinion did not offer a comprehensive rationale as to whether the tonsil cancer was related to service, and only offered an unsupported conclusion that it was not related to service.

As such, the Board sought an additional VA opinion with respect to the probable etiology of the Veteran's squamous cell carcinoma.  In October 2015, a VA examiner (Chief of the VA Oncology Section) indicated that the cancer appeared to have originated from the tonsil (and thus, was classified as a "head and neck" cancer).  He further indicated that pathologically it was a squamous cell cancer and not a lymphoma, and thus it was neither Hodgkin nor non-Hodgkin lymphoma.  However, the examiner concluded that:

It is very difficult to assert a particular causation. Exposure to Agent Orange has indeed been linked to a number of malignancies.  However, for other malignancies, the quality and quantity of evidence is insufficient to declare a connection with any degree of confidence.  The most recent National Academy of Sciences Report (2012) reports inadequate or insufficient evidence to determine an association between Agent Orange exposure and cancers of the oral cavity (which includes tonsil). At present, there is inadequate scientific evidence to make a firm conclusion. Thus, I cannot state what association, if any, exists between the Veteran's Service and his Tonsillar cancer.

Curiously, though, in an April 2016 addendum, the same October 2015 VA examiner clarified that, "After further review and his non-smoking history, I would estimate it is at least as likely as not that the squamous cell tonsillar cancer developed by this veteran . . . is directly related to his military service and presumed exposure to Agent Orange."

However, in April 2016, the RO requested another VA opinion from a different VA physician to clarify the previous opinions.  In July 2016, a different VA physician indicated that the Veteran was diagnosed with squamous cell cancer of the tonsil in April 2007 and that the location of the Veteran's primary cancer was the tonsil.  The examiner opined that the Veteran's primary cancer was not a non-Hodgkin's lymphoma, and that his squamous cell cancer of the tonsil was less likely than not related to military service.  The examiner explained that there was no mention of any symptoms or signs of the tonsils in the service treatment records, and that the Veteran noted his health was "excellent" and denied cough or shortness of breath on his December 1966 separation examination.  Furthermore, the examiner emphasized that there was no mention of any throat or tonsil symptoms suggestive of squamous cell cancer of the tonsil at that time, and that squamous cell cancer of the tonsil was a disease of the middle aged or the elderly (therefore, the Veteran would not have had undiagnosed squamous cell cancer of the tonsil at age 22 when he separated from service).  The July 2016 VA examiner also concluded that there was insufficient evidence to connect squamous cell cancer of the tonsil to herbicide exposure because there was insufficient evidence in the medical literature that herbicide exposure caused squamous cell cancer of the tonsil.  Finally, the VA examiner indicated that the Veteran's service treatment records revealed that the venereal disease he had during service was gonorrhea, and that gonorrhea does not cause later squamous cell cancer of the tonsil.  The examiner concluded that there was insufficient evidence in the medical literature of gonorrhea causing squamous cell cancer of the tonsil.

When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Sufficient rationale must also be provided.

In review of the evidence of record, including as outlined above, the Boards finds that the evidence is in relative equipoise as to whether the Veteran's squamous cell carcinoma of the tonsil is etiologically related to active service.  As noted above, a November 2013 VA physician opined that the Veteran's tonsil cancer "is at least as likely as not" related to human papillomavirus (HPV) which can be contracted through sexual contact, and provided rationale as basis for that conclusion.  Further, while a January 2014 physician opined that the cause of the Veteran's tonsil cancer was unknown, he also noted that HPV testing was not done at the time the Veteran's tonsil cancer was diagnosed, and that there was no record of the Veteran having an HPV-related infection.  Significantly, he explained that "[s]ome tonsil cancers are associated with the HPV virus but it is not necessarily the cause of the cancer."  An October 2015 VA examiner noted that the most recent National Academy of Sciences Report (2012) reports are inadequate or insufficient evidence to determine an association between Agent Orange exposure and cancers of the oral cavity (which includes tonsil). The examiner then concluded that, at present, there is inadequate scientific evidence to make a firm conclusion. Thus, he could not state what association, if any, exists between the Veteran's service and his tonsillar cancer.  Significantly, in an April 2016 addendum, the same October 2015 VA examiner clarified that, "After further review and his non-smoking history, I would estimate it is at least as likely as not that the squamous cell tonsillar cancer developed by this veteran . . . is directly related to his military service and presumed exposure to Agent Orange."  

In summary, the November 2013 VA physician opinion and April 2016 VA physician (same as October 2015 VA examiner) addendum opinion have concluded that the Veteran's squamous cell carcinoma of the tonsil was related to service.  The January 2014 VA physician opinion did not contradict such, but rather stated that the cause of the Veteran's tonsil cancer was unknown, and while noting that there was no record of the Veteran having an HPV-related infection in service, also noted that HPV testing was not done at the time the Veteran's tonsil cancer was diagnosed. 

The Board notes that a July 2016 VA opinion from a different VA physician concluded that squamous cell cancer of the tonsil was less likely than not related to military service.  The examiner explained that there was no mention of any symptoms or signs of the tonsils in the service treatment records, and that there was no mention of any throat or tonsil symptoms suggestive of squamous cell cancer of the tonsil at that time.  However, the absence of clinical documentation or other objective evidence of squamous cell cancer of the tonsil in service is not fatal to the Veteran's claim, and as such, the opinion is of limited probative value.  Further, the rationale provided that squamous cell carcinoma of the tonsil was a disease of the middle aged or the elderly (therefore, the Veteran would not have had undiagnosed squamous cell cancer of the tonsil at age 22 when he separated from service) is a general assertion, and not specific to the Veteran.  As such, it is an inadequate rationale and not dispositive of the appeal.  Further, the July 2016 VA examiner also concluded only that there was insufficient evidence to connect squamous cell cancer of the tonsil to herbicide exposure because there was insufficient evidence in the medical literature that herbicide exposure caused squamous cell cancer of the tonsil.  Finally, the VA examiner indicated that the Veteran's service treatment records revealed that the venereal disease he had during service was gonorrhea, and that gonorrhea does not cause later squamous cell cancer of the tonsil.  However, in contrast, the examiner clarified that there was insufficient evidence in the medical literature of gonorrhea causing squamous cell cancer of the tonsil.

With resolution of doubt in the Veteran's favor, the Board finds that service connection for squamous cell carcinoma of the tonsil is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for squamous cell carcinoma of the tonsil is granted.



ORDER

Entitlement to service connection for squamous cell carcinoma of the tonsil is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


